          Case 1:20-cv-00802-LGS Document 30 Filed 05/21/20 Page 1 of 2




                          Kennedy Lillis Schmidt & English
                                    75 Maiden Lane
                               New York, N.Y. 10038-4816
                                  Telephone: 212-430-0800
                                      Facsimile: 212-430-0810
                                         WWW.KLSELAW.COM
                                                                                      Nathan T. Williams
                                                                              NWILLIAMS@KLSELAW.COM
                                                                                 DIRECT DIAL: 212-430-0812
                                           May 20, 2020
By ECF

Hon. Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007


                    Re:     Zurich North American Insurance Company, et al.,
                            v. Savino del Bene S.p.A., et al.
                            1:20-cv-00802-LGS
                            Our File: 6270

Dear Judge Schofield,

        We represent Plaintiffs in the captioned matter and write to advise the Court that Plaintiffs
are currently in negotiations with (1) Savino del Bene S.p.A (“SDB Italy”) and Savino del Bene
USA, Inc. (“SDB USA”) (collectively “SDB Entites”) to assume their rights against Defendants
ASF Intermodal, Inc. (“ASF”) and Containerport Group (“Containerport”) (collectively “ASF De-
fendnats”) and (2) the ASF Defendants to procure their written consent to the contemplated as-
signment noted above.

        Because the Parties have agreed in principal to the above-stated arrangement, are working
together to finalize that arrangement, but require additional time to do so, they respectfully request
the following interim schedule be ordered:

       (1) Plaintiffs must file the Amended Complaint contemplated by the Partis’ antici-
           pated assignment arrangement on or before 10 June 2020;

       (2) In light of the anticipated filing of an Amended Complaint, the deadline for all
           Defendants to answer the original Complaint is adjourned sine die;

       (3) All Defendants named in the Amended Complaint must answer it by or before
           24 June 2020;
                       Case 1:20-cv-00802-LGS Document 30 Filed 05/21/20 Page 2 of 2




              Kennedy Lillis Schmidt & English                                                 May 20, 2020
                                                                                                     Page 2


             ______________________________________________________________________________

                     (4) The initial conference in this matter scheduled for 28 May 2020 is adjourned
                         until a date to be set by the Court after 24 June 2020.

                        The Parties thank your Honor for considering this request – the first of its kind.
So Ordered. The initial pretrial conference ("IPTC")
scheduled for May 28, 2020, is adjourned to June 25, 2020,                         Respectfully,
at 10:50 a.m.
                                                                KENNEDY LILLIS SCHMIDT & ENGLISH
The parties shall file an updated joint status letter and
                                                                By:          s/ Nathan T. Williams
proposed case management plan at least seven days before
the IPTC, or by June 18, 2020.                                                  Nathan T. Williams


Dated: May 21, 2020
       New York, New York
            CC: All Counsel of Record
